DETAILED ACTION

                                          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                          Information Disclosure Statement
	The information disclosure statement filed on 05/22/2020 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                     Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 12-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al. (US 2008/0083964 A1, hereinafter “Fujimoto”).

In regards to claim 1, Fujimoto discloses (See annotated and attached Fig. 4 below) a semiconductor device, comprising:
a substrate (100) comprising a top side, a bottom side, and a conductive structure (33a);
a body (200) over the top side of the substrate (100);
(12/13) over the top side of the substrate (100) and adjacent to the body (200), wherein the electronic component (12/13) comprises an interface element (16) on a top side of the electronic component (12/13);
a lid (18/19) over the interface element (16) and a seal (20) between the top side of the electronic component (12/13) and the lid (18/19); and
a buffer (36) on the top side of the substrate (100) between the electronic component (12/13) and the body (200).

In regards to claim 14, Fujimoto discloses (See annotated and attached fig. 4 below) a method, comprising:
providing a substrate (100) comprising a top side, a bottom side, and a conductive structure (33a);
providing an electronic component (12/13) over the top side of the substrate (100), wherein the electronic component (12/13) comprises an interface element (16) and a component terminal (15/17) on the top side of the electronic component (12/13);
providing an internal interconnect (35) electrically coupling the interface element (16) and the conductive structure (33a):
providing a lid (18/19) over the interface element (16) and seal (20) between the top side of the electronic component (12/13) and the lid (18/19); and
providing a body (200) over the top side of the substrate (100).

In regards to claim 18, Fujimoto discloses (See annotated and attached Fig. 4 below) a semiconductor device, comprising:
(100) comprising a top side, a bottom side, and a conductive structure (33a);
an electronic component (12/13) over the top side of the substrate (100), wherein the electronic component (12/13) comprises an interface element (16) and a component terminal (15/17) on a top side of the electronic component (12/13);
an internal interconnect (35) electrically coupled to the component terminal (15/17) and the conductive structure (33a);
a lid (18/19) over the interface element (16):
a seal (20) between the top side of the electronic component (12/13) and the lid (18/19); and
a body (200) over the top side of the substrate (100).

In regards to claim 2, Fujimoto discloses (see annotated Fig. 4 below) the electronic component (12/13) comprises a component terminal (15/17), and further comprising an internal interconnect (35) electrically coupled with the component terminal (15/17) and the conductive structure (33a) of the substrate (10).

In regards to claim 3, Fujimoto discloses (See annotated Fig. 4 below) the internal interconnect (35) is in the buffer (36).

In regards to claim 5, Fujimoto discloses (See annotated Fig. 4 below) the buffer (36) contacts the seal (20) and the body (200).
27
 
(36) and the seal (20) each comprise a different material (See, for example, Pars [0059] and [0067]).

In regards to claim 12, Fujimoto discloses (See annotated Fig. 4 below) the buffer (36) contacts a corner of the lid (18/19).

In regards to claim 13, Fujimoto discloses (See annotated Fig. 4 below) the buffer (36) contacts a lateral side of the lid (18/19).
 
In regards to claim 15, Fujimoto discloses (see annotated Fig. 4 below) providing a buffer (36) over a top side of the electronic component (12/13) and contacting a lateral side of the lid (18/19).

                                    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto in view of Bolkena et al. (USPN 8008762 B2, hereinafter “Bolken”).

In regards to claim 7, Fujimoto discloses all limitations of claim 1 above but fails to explicitly teach that the buffer and the seal each comprise a same, continuous material.
(76) and the seal (24) each comprise a same (See, for example, Col. 6 lines 9-10; and Col. 10 lines 11-12, epoxy), continuous material (selecting epoxy from the list of materials listed for both structures meets this limitation).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fujimoto by Bolken because this would help form an efficient packaging assemblies that eliminates or reduces the occurrence of process contaminations. 

In regards to claim 19, Fujimoto discloses all limitations of claim 1 above but fails to explicitly teach that the seal comprises a buffer material contacting a lateral side of the lid and the component terminal is in the buffer.
	Bolken while disclosing package assemblies teaches (Fig. 22A) the seal comprises a buffer material (See, for example, Col. 6 lines 9-10; and Col. 10 lines 11-12, ….selecting epoxy from the list of materials listed for both structures meets this limitation) contacting a lateral side of the lid (22) and the component terminal (14) is in the buffer (76).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fujimoto by Bolken because this would help form an efficient packaging assemblies that eliminates or reduces the occurrence of process contaminations. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto. 

In regards to claim 8, Fujimoto discloses (See annotated Fig. 4 below) the seal (20) comprises a transparent material that covers the interface element (16).

It is well known in the art to use a translucent material for the purpose of sealing the active areas of the image sensors while allowing light to pass through. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a translucent seal material because it is well known in the art to use a translucent material for the purpose of sealing the active areas of the image sensors while allowing light to pass through. 

                                           Allowable Subject Matter
Claims 4, 9-11, 16-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893